Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.468 Page 1 of 24



  1    MATTHEW L. GREEN, Bar No. 227904
       matthew.green@bbklaw.com
  2    WHITNEY R. BLACKHURST, Bar No. 295239
       whitney.blackhurst@bbklaw.com
  3    BEST BEST & KRIEGER LLP
       655 West Broadway, 15th Floor
  4    San Diego, California 92101
       Telephone: (619) 525-1300
  5    Facsimile: (619) 233-6118
  6    Attorneys for Defendant
       OMNI HOTELS MANAGEMENT
  7    CORPORATION
  8
  9                                UNITED STATES DISTRICT COURT
 10                             SOUTHERN DISTRICT OF CALIFORNIA
 11
 12    ALLEN HARVEY ABOLAFIA,                       Case No. 19-cv-01923-W-KSC
                                                    Judge: Hon. Thomas J. Whelan
 13                       Plaintiff,
                                                    DEFENDANT OMNI HOTELS
 14              v.                                 MANAGEMENT CORPORATION’S
                                                    MEMORANDUM OF POINTS AND
 15    OMNI HOTELS MANAGEMENT                       AUTHORITIES IN SUPPORT OF
       CORPORATION; and DOES 1 TO                   MOTION FOR SUMMARY
 16    20, inclusive,                               JUDGMENT
 17                       Defendants.               Date: March 1, 2021
                                                    Dept.: Courtroom 3C (3rd Floor)
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                   MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                  -1-                         MOT. FOR SUMM. J.
                                                                           19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.469 Page 2 of 24



  1                                         TABLE OF CONTENTS
  2                                                                                                               Page

  3   I. INTRODUCTION .................................................................................................. 6
  4   II. BACKGROUND FACTS ..................................................................................... 7
             A.  PLAINTIFF’S LA COSTA MEMBERSHIP ....................................... 7
  5          B.  PLAINTIFF’S INJURY ON THE LEGENDS COURSE .................... 8
  6   III. LEGAL STANDARD ......................................................................................... 9
  7   IV. ARGUMENT .................................................................................................... 10
             A.  OMNI IS ENTITLED TO JUDGMENT AS A MATTER OF
  8              LAW ON ITS PRIMARY ASSUMPTION OF THE RISK
                 DEFENSE ........................................................................................... 10
  9          B.  OMNI IS ALSO ENTITLED TO JUDGMENT AS A MATTER
 10              OF LAW ON ITS CONTRACTUAL ASSUMPTION OF THE
                 RISK DEFENSE ................................................................................. 15
 11              1.   MEMBERSHIP IN A CLUB BINDS A MEMBER TO
                      THE CLUB’S RULES AND REGULATIONS,
 12                   INCLUDING A RELEASE THEREIN. .................................. 15
 13              2.   PLAINTIFF’S ACTION IS BARRED BY THE
                      RELEASE IN THE CLUB’S RULES AND
 14                   REGULATIONS. ..................................................................... 17
                 3.   NO SIGNATURE ON PLAINTIFF’S MEMBERSHIP
 15                   APPLICATION WAS NECESSARY TO BIND
                      PLAINTIFF TO THE RELEASE IN THE CLUB’S
 16                   RULES AND REGULATIONS. .............................................. 20
 17              4.   PLAINTIFF’S ACTION IS ALSO BARRED BY THE
                      RELEASE IN THE CLUB’S BYLAWS. ................................ 22
 18          C.  PLAINTIFF’S ACTION ALSO FAILS AS A MATTER OF
                 LAW INSOFAR AS IT ALLEGES OMNI HAD A DUTY TO
 19              WARN PLAINTIFF ABOUT THE CULVERT BECAUSE
                 THE CULVERT IS OPEN AND OBVIOUS ..................................... 23
 20   V. CONCLUSION ................................................................................................... 24
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                         MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                               -2-                                  MOT. FOR SUMM. J.
                                                                                                 19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.470 Page 3 of 24



  1
      Federal Cases
  2
  3   Anderson v. Liberty Lobby, Inc.
        477 U.S. 242 (1986) ........................................................................................... 10
  4
      Celotex Corp. v. Catrett
  5
         477 U.S. 317 (1986) ....................................................................................... 9, 10
  6
      Firman v. Life Ins. Co. of North America
  7      684 F.3d 533 (5th Cir. 2012) .............................................................................. 10
  8
      Hahn v. Town of Haverstraw, N.Y.
  9     No. 11 CV 1635(VB), 2013 WL 1680179 (S.D.N.Y. Apr. 3, 2013) ................. 14
 10   Martin v. Metropolitan Yacht Club, Inc.
 11     388 Fed. Appx. 6 (1st Cir. 2010) ........................................................................ 17
 12   State Cases
 13   Anderson v. Fitness Int’l, LLC
 14     4 Cal. App. 5th 867 (2016) ................................................................................. 15
 15   Barbato v. Hollow Hills Country Club
        14 A.D. 3d 522 (N.Y. App. Div. 2005) .............................................................. 14
 16
 17   Bockelmann v. New Paltz Golf Course
        284 A.D. 2d 783 (N.Y. App. Div. 2001) ...................................................... 13, 14
 18
      Bryant v. Town of Brookhaven
 19
         135 A.D. 3d 801 (N.Y. App. Div. 2016) ................................................ 12, 13, 14
 20
      Cobb v. Ironwood Country Club
 21     233 Cal. App. 4th 960 (2015) ....................................................................... 15, 20
 22
      Egeth v. County of Westchester
 23     206 A.D. 2d 502 (N.Y. App. Div. 1994) ................................................ 11, 13, 14
 24   Eriksson v. Nunnink
 25      233 Cal. App. 4th 708 (2015) ............................................................................. 15
 26   Grant v. Long (1939)
 27     33 Cal. App. 2d 725 ............................................................................................ 21

 28
                                                                                          MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                               -3-                                   MOT. FOR SUMM. J.
                                                                                                  19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.471 Page 4 of 24



  1   Jacobs v. Coldwell Banker Residential Brokerage Co.
  2      14 Cal. App. 5th 438 (Ct. App. 2017) .......................................................... 23, 24

  3   Kesner v. Superior Court
        1 Cal. 5th 1132 (Cal. 2016) ................................................................................ 23
  4
  5   King v. Grand Chapter of Rhode Island
         919 A.2d 991 (R.I. 2007).................................................................................... 16
  6
      Knight v. Jewett
  7
        3 Cal. 4th 296 (1992) .................................................................................... 10, 11
  8
      Mangan v. Engineer’s Country Club, Inc.
  9     79 A.D. 3d 706 (N.Y. App. Div. 2010) .............................................................. 14
 10
      Parsons v. Arrowhead Golf, Inc.
 11     874 N.E. 2d 993 (Ind. Ct. App. 2007) .................................................... 11, 12, 13
 12   Pfenning v. Lineman
 13      947 N.E. 2d 392 (Ind. 2011) ............................................................................... 11
 14   Pollock v. Crestview Country Club Ass’n
         41 Kan. App. 2d 904 (2009) ................................................................... 15, 16, 20
 15
 16   Post v. Belmont Country Club, Inc.
        60 Mass. App. 645 (2004) ................................................................ 15, 16, 17, 20
 17
      Rowland v. Christian
 18
        69 Cal. 2d 108 (Cal. 1968) ................................................................................. 23
 19
      Saenz v. Whitewater Voyages, Inc.
 20      226 Cal. App. 3d 758 (1990) .............................................................................. 15
 21
      Shin v. Ahn
 22      42 Cal. 4th 482 (2007) .................................................................................. 10, 11
 23   Simon v. Hamlet Windwatch Dev., LLC
 24      120 A.D. 3d 657 (N.Y. App. Div. 2014) ...................................................... 12, 13
 25   Simon v. Hamlet Windwatch Dev., LLC
 26      No. 360672010, 2013 WL 10154235 (N.Y. Sup. Feb. 14, 2013) ...................... 12

 27   Spokoiny v. Washington State Youth Soccer Ass’n
         128 Wash. App. 794 (2005) ................................................................... 15, 16, 20
 28
                                                                                         MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                               -4-                                  MOT. FOR SUMM. J.
                                                                                                 19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.472 Page 5 of 24



  1   Vita Planning and Landscape Architecture, Inc. v. HKS Architects, Inc.
  2      240 Cal. App. 4th 763 (2015) ............................................................................. 21

  3   State Statutes
  4   Cal. Civ. Code § 1584.............................................................................................. 21
  5
      Cal. Civ. Code § 1589.............................................................................................. 21
  6
      Rules
  7
      Fed. R. Civ. P. 56 ................................................................................................. 9, 10
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                              MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                                  -5-                                    MOT. FOR SUMM. J.
                                                                                                      19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.473 Page 6 of 24



  1            Defendant Omni Hotels Management Corporation (“Omni”) respectfully
  2   submits the following memorandum of points and authorities in support of its motion
  3   for summary judgment.
  4                                                 I.
  5                                       INTRODUCTION
  6            This action arises from a slip and fall injury that occurred while Plaintiff Allen
  7   Harvey Abolafia (“Plaintiff”), an avid golfer and longtime member of the Club at La
  8   Costa, was golfing on the South Course of the Omni La Costa Resort and Spa. In
  9   August 2018, Plaintiff drove his golf cart over a concrete bridge located on the golf
 10   cart path between the sixth hole and seventh tee box, a bridge that Plaintiff had
 11   previously crossed nearly 100 times since it was constructed in May 2017. Rather
 12   than cross the entire bridge to park his golf cart, Plaintiff parked the cart near the
 13   bottom of the downward slope of the bridge and exited the cart in that location. After
 14   retrieving his club from the back of the cart, Plaintiff proceeded to walk toward the
 15   seventh hole. Without looking down to see where he was stepping, Plaintiff stepped
 16   off the bridge, landed his foot in the culvert, and sustained a torn Achilles tendon.
 17            Instead of accepting any responsibility for his injury, Plaintiff filed suit against
 18   Omni in state court in April 2019, alleging claims for negligence and premises
 19   liability and seeking $500,000 in damages. (Doc. 1-2, Ex. A at 4-5; Green Decl., Ex.
 20   A at 9:2-5.) Omni subsequently removed the action to this Court in October 2019,
 21   based on diversity jurisdiction. (Doc. 1 ¶¶ 4-6.)
 22            At issue in Omni’s motion are its affirmative defenses of primary assumption
 23   of risk and contractual assumption of risk. (Doc. 12.) As to the former, traversing the
 24   topographical features of a golf course, including the golf cart path, the terrain
 25   adjacent to the path, and bridges, is an inherent risk in golf. Regarding the latter
 26   defense, the Club at La Costa’s rules and regulations and bylaws both include release
 27   and assumption of risk provisions that preclude any liability in this action. As further
 28   detailed below, Omni is therefore entitled to judgment as a matter of law with regard
                                                                         MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                     -6-                            MOT. FOR SUMM. J.
                                                                                 19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.474 Page 7 of 24



  1   to both affirmative defenses. Notwithstanding Omni’s complete assumption of risk
  2   defenses, Plaintiff’s action also fails insofar as it alleges Omni had a duty to warn
  3   Plaintiff about the culvert given the culvert is open and obvious.
  4                                               II.
  5                                  BACKGROUND FACTS
  6            A.        PLAINTIFF’S LA COSTA MEMBERSHIP
  7            Omni owns the Club at La Costa (“Club”) in the City of Carlsbad in northern
  8   San Diego County. (Green Decl., Ex. B at 2:12-13, No. 2; Green Decl., Ex. C, Ex. 3
  9   at 1; Irwin Decl. ¶ 3.) The Club offers golf, tennis, health, fitness, and social facilities
 10   and activities with the La Costa Resort & Spa. (Green Decl., Ex. C, Ex. 3 at 1; Irwin
 11   Decl. ¶ 3.) The Club’s golf facilities include two championship 18-hole golf courses,
 12   the North Course and the South Course, which are respectively known as the
 13   Champions and Legends Courses. (Green Decl., Ex. C, at 34:10-16, Ex. 3 at 1; Irwin
 14   Decl. ¶ 3.)
 15            In or about late January 2007, Plaintiff applied for and obtained a Signature
 16   Membership at the Club, which was accompanied by payment of a $15,000 deposit.
 17   (Green Decl., Ex. C, at 15:22-16:7, 16:24-17:5, 22:15-23:1, 25:7-13, 26:3-6, Ex. 2 at
 18   3, Ex. 3 at 9, Ex. 4 at 4; Irwin Decl., Exs. A-E; Irwin Decl. ¶ 4; see also Doc. 13-1 at
 19   2:8 (noting Plaintiff is a “dues paying member … of La Costa”). In or about early
 20   August 2007, Plaintiff upgraded his membership, which required payment of an
 21   additional $33,500 deposit. (Irwin Decl. ¶ 9, Ex. F.)
 22            Among other privileges, Plaintiff enjoys the use of the Club Facilities, which
 23   generally consist of the two golf courses, tennis courts, the health and fitness center,
 24   and swimming pools. (Green Decl., Ex. C, Ex. 3 at 1, 4; Irwin Decl. ¶ 11.) Plaintiff
 25   is an avid golfer and estimates playing golf at the Club at least two times per week
 26   when he is in town. (Green Decl., Ex. C at 14:25-15:10; 33:17-34:8 (estimating
 27   Plaintiff played 500 rounds of golf at the Club from 2007 to 2017).) As a member,
 28   Plaintiff also testified at his deposition that he enjoys paying no green fees and no
                                                                       MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                    -7-                           MOT. FOR SUMM. J.
                                                                               19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.475 Page 8 of 24



  1   fees for a locker, golf cart, or bag storage. (Green Decl., Ex. C at 18:18-19:1,19:9-
  2   20:4, 22:1-7.)
  3            Plaintiff’s membership at the Club is governed by various membership
  4   documents, which include the Club’s Signature Membership Plan dated March 2006
  5   (“Membership Plan”), the 2006 Amended and Restated Rules and Regulations
  6   (“Rules and Regulations”), and the 2011 Amended and Restated Membership Bylaws
  7   (“Bylaws”). (Irwin Decl. ¶ 11; Green Decl., Ex. C, Exs. 3, 5.) As addressed in detail
  8   infra, both the Rules and Regulations and Bylaws contain release and assumption of
  9   risk provisions. (Green Decl., Ex. C, Ex. 5 at 29-30, Art. VII; Irwin Decl., Ex. H at
 10   18, 19-20, §§ 8.3, 8.7.)
 11            B.        PLAINTIFF’S INJURY ON THE LEGENDS COURSE
 12            Situated on the golf cart path between the sixth hole and the seventh tee box
 13   of the Legends Course is an arched concrete bridge that crosses over a culvert. (Irwin
 14   Decl. ¶ 12, Ex. G.) Construction of the bridge was completed in early May 2017,
 15   after the prior wooden bridge washed out in a storm earlier that year. (Green Decl.,
 16   Ex. C at 34:24-35:18, Ex. 6; Irwin Decl. ¶ 12.)
 17            On August 29, 2018, Plaintiff was playing golf on the Legends Course with a
 18   group of four other golfers. (Green Decl., Ex. C at 41:5-17, 41:25-42:6, 53:20-54:14,
 19   Exs. 8-11.) During the game, Plaintiff drove his golf cart on the golf cart path over
 20   the bridge located between the sixth hole and the seventh tee box for the 92nd time.1
 21   (Green Decl., Ex. C at 50:21-51:3, Ex. 11.) Rather than drive across the entire bridge
 22   to park his golf cart, Plaintiff parked his cart at the bottom of the downward slope of
 23   the bridge. (Green Decl., Ex. C at 77:12-21, Ex. 11 at 2-3.)
 24   ///
 25
 26   1
            Following the construction of the bridge in early May 2017, Plaintiff played
 27   golf on the Legends Course on 91 occasions between May 11, 2017, and August 28,
      2018, the day before the incident in question occurred. (Green Decl., Ex. C at 48:23-
 28   49:16, Ex. 10.)
                                                                     MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                  -8-                           MOT. FOR SUMM. J.
                                                                             19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.476 Page 9 of 24



  1            Upon exiting his golf cart, Plaintiff walked to the back of the cart to retrieve a
  2   golf club. (Green Decl., Ex. C at 61:2-7.) Despite still being on the bridge at that
  3   time, Plaintiff walked around the back of the golf cart to head toward the seventh tee
  4   box. (Green Decl., Ex. C at 60:21-23, 63:6-10.) Plaintiff then stepped straight over
  5   the curb of the golf cart path and into the culvert that traverses under the bridge.
  6   (Green Decl., Ex. C at 63:6-19, 65:10-12, 77:12-78:4, 93:23-94:21, 102:20-103:11,
  7   Ex. 11 at 3, Ex. 13 at A-9, A-14.)
  8            At his deposition, Plaintiff testified that he was not looking down when he
  9   stepped over the curb; rather, his eyes were directed at the tee box. (Green Decl., Ex.
 10   C at 64:20-65:1, 103:11-15.) When shown a photograph taken at the time of the
 11   incident, Plaintiff also admitted that the area of the culvert in which he stepped was
 12   “absolutely” visible. (Green Decl., Ex. C at 111:19-22.) Once Plaintiff’s foot landed
 13   in the culvert, Plaintiff testified that his foot “got caught between the bridge and the
 14   ground …[,]” which resulted in Plaintiff tearing his left Achilles tendon. (Green
 15   Decl., Ex. C at 66:2-25, Ex. 11 at 2; Green Decl., Ex. A at 3:25-28.)
 16                                               III.
 17                                     LEGAL STANDARD
 18            “A party may move for summary judgment, identifying each claim or defense
 19   – or the part of each claim or defense – on which summary judgment is sought.” Fed.
 20   R. Civ. P. 56(a). Summary judgment is appropriate where “there is no genuine issue
 21   as to any material fact and the movant is entitled to judgment as a matter of law.”
 22   Fed. R. Civ. P. 56(a).
 23            The moving party bears the initial burden of demonstrating the absence of any
 24   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
 25   Once the moving party satisfies its burden, the nonmoving party cannot rest on the
 26   mere allegations or denials of his pleading, but must “go beyond the pleadings and
 27   by [its] own affidavits, or by the ‘depositions, answers to interrogatories, and
 28   admissions on file’ designate ‘specific facts showing that there is a genuine issue for
                                                                       MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                    -9-                           MOT. FOR SUMM. J.
                                                                               19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.477 Page 10 of 24



  1   trial.’” Id. at 324. Moreover, “[e]ven if the standards of Rule 56 are met, a court has
  2   discretion to deny a motion for summary judgment if it believes that ‘the better course
  3   would be to proceed to a full trial.’” Firman v. Life Ins. Co. of North America, 684
  4   F.3d 533, 538 (5th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.
  5   242, 255 (1986)).
  6                                                   IV.
  7                                             ARGUMENT
  8            A.        OMNI IS ENTITLED TO JUDGMENT AS A MATTER OF LAW
                         ON ITS PRIMARY ASSUMPTION OF THE RISK DEFENSE
  9
 10            Aside from express assumption of risk, “there are two types of assumption
 11   of risk: primary and secondary.” Shin v. Ahn, 42 Cal. 4th 482, 489 (2007) (citing
 12   Knight v. Jewett, 3 Cal. 4th 296, 308-09 (1992)). The California Supreme Court has
 13   described primary assumption of the risk as follows:
 14                      Under the primary assumption of risk doctrine, the
                         defendant owes no duty to protect a plaintiff from
 15                      particular harms arising from ordinary, or simple
                         negligence. [Citation.] In a sports context, the doctrine bars
 16                      liability because the plaintiff is said to have assumed the
                         particular risks inherent in a sport by choosing to
 17                      participate. [Citation.] Thus, “a court need not ask what
                         risks a particular plaintiff subjectively knew of and chose
 18                      to encounter, but instead must evaluate the fundamental
                         nature of the sport and the defendant’s role in or
 19                      relationship to that sport in order to determine whether the
                         defendant owes a duty to protect 2 a plaintiff from the
 20                      particular risk of harm. [Citation].” Shin, 42 Cal. 4th at
                         489 (emphasis in original).
 21
 22   ///
 23
 24   2
             In contrast to primary assumption of risk, “the secondary assumption of risk
      doctrine relates to the allocation of damages, not to the question of duty.” Shin, 42
 25
      Cal. 4th at 498. “Once it has been established that a duty has been breached, … the
 26   general principles of comparative fault are applied to assign liability in proportion to
 27   the parties’ respective fault. Thus, primary assumption of risk applies to the question
      of duty and secondary assumption of risk applies to the calculation of damages.” Id.
 28   at 498-99 (emphasis in original).
                                                                           MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                       - 10 -                         MOT. FOR SUMM. J.
                                                                                   19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.478 Page 11 of 24



  1            The California Supreme Court has held that primary assumption of risk applies
  2   to the sport of golf. Id. at 497 (holding that being struck by a carelessly hit golf ball
  3   is an inherent risk of golf). While the bulk of California case law concerning golf
  4   course injuries involves golfers who were hit by errant golf balls, numerous courts
  5   outside California have applied primary assumption of risk to reject negligence and
  6   premises liability claims in circumstances similar to the instant action.
  7            In Egeth v. County of Westchester, 206 A.D. 2d 502 (N.Y. App. Div. 1994), a
  8   golfer brought a negligence action against a golf course for injuries she sustained
  9   from walking over a low mound of earth located between the golf cart path and the
 10   playing area of the course. 206 A.D. 2d at 502. In affirming the trial court’s grant of
 11   summary judgment in favor of the golf course, the New York appellate court agreed
 12   with the trial court’s “conclusion that that the plaintiff, by voluntarily traversing this
 13   topographical feature of the golf course, assumed the risk of injury therefrom and is
 14   precluded from recovery.” Ibid. (citations omitted). The court further found “that the
 15   terrain around the green was inherent to the nature of the golf course and that, under
 16   the circumstances, the plaintiff was not unnecessarily or unreasonably exposed to
 17   danger.”3 Ibid. (citations omitted).
 18            In Parsons v. Arrowhead Golf, Inc., 874 N.E. 2d 993 (Ind. Ct. App. 2007),4
 19   the plaintiff parked his golf cart on the cart path, exited the cart and retrieved his golf
 20
      3
            The court in Egeth also noted that the plaintiff “was aware of the mound of
 21
      earth having traversed it on a prior occasion[.]” 206 A.D. 2d at 502. Although
 22   California and New York both employ “a no-duty rule when analyzing sports injury
      claims” based on the primary assumption of risk doctrine, see Pfenning v. Lineman,
 23
      947 N.E. 2d 392, 401 (Ind. 2011), a plaintiff’s subjective knowledge of a risk is not
 24   considered under California’s primary assumption of risk doctrine. Knight, 3 Cal. 4th
      at 316. Thus, while Plaintiff had traversed the bridge between the sixth hole and
 25
      seventh tee nearly 100 times before the incident, Omni recognizes this fact is not
 26   considered under its primary assumption of the risk defense.
 27
      4
            Parsons was decided before the Supreme Court of Indiana eliminated the no-
      duty approach to assumption of the risk in Indiana. Pfenning, 947 N.E. 2d at 404 n.3.
 28   Given California employs the no-duty rule, however, Parsons remains instructive.
                                                                       MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                   - 11 -                         MOT. FOR SUMM. J.
                                                                               19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.479 Page 12 of 24



  1   club. 874 N.E.2d at 994. The plaintiff then turned from the cart and stepped off the
  2   cart path onto the green, which required him to “step down because of a drop
  3   [between four and twelve inches deep] from the asphalt path to the ground.” Ibid.
  4   The plaintiff landed straight-legged and suffered a back injury. Ibid. The trial court
  5   granted summary judgment in the golf course’s favor, finding that “[plaintiff] was a
  6   voluntary participant in the sporting activity of golf and thereby assumed the risk of
  7   injuries as a result of all reasonably foreseeable parts of the game, including
  8   traversing the grounds of the golf course.” Ibid.
  9            The Indiana appellate court affirmed, concluding as a matter of law that the
 10   golf course owed no duty to prevent the type of injury that the plaintiff sustained. Id.
 11   at 998. In addition to adopting the trial court’s rationale, id. at 997-98, the appellate
 12   court observed that “traversing the topographical features of a golf course is an
 13   inherent part of the game of golf[,]” and that “[g]olf is played outside and requires
 14   that players walk over grass and other natural conditions of the land on which the
 15   course is located.” Id. at 999.
 16            In Simon v. Hamlet Windwatch Dev., LLC, 120 A.D. 3d 657 (N.Y. App. Div.
 17   2014), after exiting his golf cart, and while walking to the rear of the cart to retrieve
 18   his club, the plaintiff “stepped into an area of the cart path containing a depressed
 19   drainage grate[,]” which caused him to fall forward and sustain an injury. 120 A.D.
 20   3d at 657. The trial court granted summary judgment in favor of the golf course,
 21   reasoning that “tripp[ing] on a depression associated with a drainage grate in a cart
 22   path is the kind of condition and circumstance to which the doctrine of assumption
 23   of risk applies[,]” which the New York appellate court affirmed based on the doctrine
 24   of primary assumption of risk. Simon v. Hamlet Windwatch Dev., LLC, No.
 25   360672010, 2013 WL 10154235, at *1-2 (N.Y. Sup. Feb. 14, 2013); Simon, 120 A.D.
 26   3d at 657.
 27            In Bryant v. Town of Brookhaven, 135 A.D. 3d 801 (N.Y. App. Div. 2016), a
 28   golfer brought suit against a golf course after he slipped and fell on a wet wooden
                                                                     MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                  - 12 -                        MOT. FOR SUMM. J.
                                                                             19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.480 Page 13 of 24



  1   railroad tie that lined a footpath on a golf course. 135 A.D. 3d at 802. While the trial
  2   denied the golf course’s motion for summary judgment, the New York appellate court
  3   reversed and directed that the motion be granted based on the doctrine of primary
  4   assumption of the risk. Ibid.
  5            The court noted that the risks inherent in a sport, like golf, include “the risks
  6   involved in the construction of the field, and any open and obvious conditions of the
  7   place where the sport is played.” Ibid. (citations omitted). The court accordingly held
  8   “that slipping on the wet railroad tie was a reasonably foreseeable consequence of
  9   playing golf while the course was still wet from the morning dew[,]” and that “the
 10   injured plaintiff … assumed the risk of injury.” Id. at 803. The court also rejected the
 11   plaintiff’s argument that “overgrown grass camouflaged or hid the slippery condition
 12   of the railroad tie from view” because the plaintiff had testified “that, as he was
 13   approaching the footpath, he was looking ‘[a]head,’ was not walking with his head
 14   down, but walking ‘straight ahead,’ and saw the footpath in front of him.” Ibid.
 15            In Bockelmann v. New Paltz Golf Course, 284 A.D. 2d 783 (N.Y. App. Div.
 16   2001), the plaintiff golfer slipped and fell while crossing a wooden bridge at the
 17   defendant’s golf course. 284 A.D. 2d at 783. The trial court denied the golf course’s
 18   motion for summary judgment, but the New York appellate court reversed based on
 19   the assumption of risk doctrine. Ibid. In directing the trial court to grant the motion,
 20   the appellate court held that “the bridge, which provided golfers with a means of
 21   traversing a drainage ditch by cart or foot,” is “an integral part of the golf course.”
 22   Id. at 784.
 23            As reflected in Egeth, Parsons, Simon, Bryant, and Bockelman, traversing the
 24   topographical features of a golf course is an inherent risk in golf. Such features
 25   include the golf cart path, the terrain adjacent to the path, and bridges. As part of
 26   playing golf, golfers are required to walk from golf cart paths to grass and across the
 27   “grass and other natural conditions of the land on which the course is located.”
 28   Parsons, 874 N.E.2d at 999. On those courses with culverts and drainage channels,
                                                                       MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                   - 13 -                         MOT. FOR SUMM. J.
                                                                               19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.481 Page 14 of 24



  1   such as the Legends Course, golfers also must cross bridges when playing golf.
  2   Bockelman, 284 A.D. 2d at 783-84. Indeed, the risks inherent in golf include all of
  3   those associated with the construction of the course. Bryant, 135 A.D. 3d at 802.
  4            In a misplaced effort to avoid primary assumption of the risk, Omni expects
  5   Plaintiff will argue that the defense does not apply to mere walking. (See Doc. 13-1
  6   at 7:25-28.) Not only does this argument ignore the fact that Plaintiff was golfing
  7   when he was injured, but walking from a golf cart parked on the cart path to the tee
  8   box is also an inherent part of golf. Hahn v. Town of Haverstraw, N.Y., No. 11 CV
  9   1635(VB), 2013 WL 1680179, at *4 (S.D.N.Y. Apr. 3, 2013), aff’d 563 Fed. Appx.
 10   75 (2nd Cir. 2014) (holding that “traveling from the tee to the green as part of [a]
 11   round of golf[,]” whether by walking or by golf cart, is an inherent part of golf); see
 12   also Mangan v. Engineer’s Country Club, Inc., 79 A.D. 3d 706, 706 (N.Y. App. Div.
 13   2010) (recognizing walking down staircase from golf cart path to tee box is an
 14   inherent risk in golf); Barbato v. Hollow Hills Country Club, 14 A.D. 3d 522, 522
 15   (N.Y. App. Div. 2005) (finding walking on green to be inherent in golf); Egeth, 206
 16   A.D. 2d at 502 (concluding that “voluntarily traversing” a low mound of earth located
 17   between the golf cart path and playing area is an inherent risk in golf).
 18            Omni also anticipates Plaintiff may attempt to defeat Omni’s primary
 19   assumption of the risk defense by claiming that the portion of the culvert in which he
 20   stepped was somehow hidden from view due to overgrown grass. Similar to Bryant,
 21   Plaintiff testified at his deposition that he was looking straight ahead at the tee box,
 22   instead of looking down, when he stepped over the curb of the golf cart path and into
 23   the culvert. (Green Decl., Ex. C at 64:20-65:1, 103:11-15); Bryant, 135 A.D. 3d at
 24   802. Given Plaintiff was not looking down at the grass when he stepped over the
 25   curb, the length of the grass is therefore immaterial. Moreover, when looking at a
 26   photograph taken at the time of the incident, Plaintiff admitted at his deposition that
 27   the area of the culvert in which he stepped was “absolutely” visible. (Green Decl.,
 28   Ex. C at 111:19-22.) Plaintiff’s injury is therefore foreclosed by primary assumption
                                                                     MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                 - 14 -                         MOT. FOR SUMM. J.
                                                                             19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.482 Page 15 of 24



  1   of the risk.
  2            B.        OMNI IS ALSO ENTITLED TO JUDGMENT AS A MATTER OF
                         LAW ON ITS CONTRACTUAL ASSUMPTION OF THE RISK
  3                      DEFENSE
  4            “Express assumption occurs when the plaintiff, in advance, expressly consents
  5   ... to relieve the defendant of an obligation of conduct toward him, and to take his
  6   chances of injury from a known risk arising from what the defendant is to do or leave
  7   undone.” Saenz v. Whitewater Voyages, Inc., 226 Cal. App. 3d 758, 764 (1990)
  8   (internal citations omitted). “‘A valid release precludes liability for risks of injury
  9   within the scope of the release.’” Anderson v. Fitness Int’l, LLC, 4 Cal. App. 5th 867,
 10   877 (2016) (internal citations omitted).
 11            “While often referred to as a defense, a release of future liability is more
 12   appropriately characterized as an express assumption of the risk that negates the
 13   defendant’s duty of care, an element of the plaintiff’s case.” Eriksson v. Nunnink,
 14   233 Cal. App. 4th 708, 719 (2015); see also CACI 451 (jury instruction for
 15   contractual assumption of risk defense). “‘The result is that the defendant is
 16   relieved of legal duty to the plaintiff; and being under no duty, he cannot be charged
 17   with negligence.’” Eriksson, 233 Cal. App. 4th at 719 (italics and internal quotation
 18   marks omitted).
 19                      1.    Membership In A Club Binds A Member To The Club’s Rules
                               and Regulations, Including A Release Therein.
 20
 21            It is well-settled that the relationship between a club and its members, like
 22   that between the Club at La Costa and Plaintiff, is contractual in nature, and that
 23   the rules, regulations, and bylaws of such clubs establish the terms of such
 24   contracts. Cobb v. Ironwood Country Club, 233 Cal. App. 4th 960, 965 (2015);
 25   Pollock v. Crestview Country Club Ass’n, 41 Kan. App. 2d 904, 909 (2009);
 26   Spokoiny v. Washington State Youth Soccer Ass’n, 128 Wash. App. 794, 801
 27   (2005); Post v. Belmont Country Club, Inc., 60 Mass. App. 645, 647 (2004). “The
 28   ‘bylaws, and rules of private organizations create a legally enforceable agreement
                                                                    MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                  - 15 -                       MOT. FOR SUMM. J.
                                                                            19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.483 Page 16 of 24



  1   in the nature of a contract between the organization and the member because of
  2   corresponding mutual obligations—by the member to follow the rules of the
  3   organization, and by the organization to fairly apply those rules.’” Pollock, 41 Kan.
  4   App. 2d at 909 (quoting King v. Grand Chapter of Rhode Island, 919 A.2d 991,
  5   998 (R.I. 2007)). Moreover, “one who becomes a member of an association is
  6   deemed to have known and assented to its bylaws and ‘cannot be heard to object’
  7   to the enforcement of the bylaws.” Spokoiny, 128 Wash. App. at 801.
  8            A member of a club is also bound by any exculpatory language contained in
  9   the governing membership documents. In Post, a country club was sued for
 10   wrongful death by the estate of a club member who died after a golf cart accident.
 11   60 Mass. App. at 646. The trial court granted summary judgment in favor of the
 12   club based on release and indemnity language in the club’s membership agreement,
 13   and the estate appealed. Id. at 645-46.
 14            On appeal, the estate argued that the release and indemnity clause “was
 15   contained in a member’s handbook among many other rules, regulations, and
 16   provisions; that the section was not highlighted, as other sections of the handbook
 17   were; and that there was no evidence that [the decedent] had ever read the provision
 18   or knew of its existence, either before he became a member of the club, or during
 19   the ten years of his membership.” Id. at 647. The appellate court rejected the
 20   estate’s arguments.
 21            The court first noted the well-settled rule that when “[the decedent] became
 22   a member of the club, he entered into an obligation, in the nature of a contract, to
 23   be bound by the club’s rules and by-laws, and accepted all obligations that were
 24   not inconsistent with law.” Ibid. As to the purported lack of assent, the court
 25   “conclude[d] that in becoming a member of the club, [the member] should be
 26   charged with knowledge of the Club’s by-laws and rules and regulations, and that
 27   his actual knowledge of the provision need not be shown in order that the provision
 28   apply.” Id. at 648. The appellate court accordingly affirmed the judgment in favor
                                                                   MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                 - 16 -                       MOT. FOR SUMM. J.
                                                                           19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.484 Page 17 of 24



  1   of the country club. Id. at 645, 654; see also Martin v. Metropolitan Yacht Club,
  2   Inc., 388 Fed. Appx. 6, 7 (1st Cir. 2010) (affirming grant of summary judgment
  3   finding yacht club was not liable to damages to members’ boats based on
  4   exculpatory clause in club’s bylaws).5
  5                      2.    Plaintiff’s Action Is Barred By The Release In The Club’s Rules
                               And Regulations.
  6
  7            As noted above, Plaintiff’s membership at the Club is governed by the Club’s
  8   Membership Plan and the Rules and Regulations, among other documents. (Irwin
  9   Decl. ¶ 11; Green Decl., Ex. C, Exs. 3, 5.) The Membership Plan advises prospective
 10   members to carefully review all membership documents. (Green Decl., Ex. C, Ex. 3
 11   at 3.) Specifically, the Plan states that “[e]very person who desires to obtain a
 12   Signature Membership … should carefully read this Signature Membership Plan and
 13   all of the referenced documents and should seek professional advice to evaluate these
 14   documents.” (Ibid.)
 15            Referenced throughout the Membership Plan is the Rules and Regulations. (Id.
 16   at i, ii, 1, 2, 4, 5, 8, 9, 13, 15.) The Introduction of the Membership Plan expressly
 17   provides that “[t]he terms of Membership are described in this Signature Plan and in
 18   the Rules and Regulations.” (Id. at 1.) The Membership Plan further states in relevant
 19   part:
 20
 21   5
            The court in Post also recognized the mutual benefit that an exculpatory
 22   provision provides to the membership of a club. The court observed, “Given the
      extent of the membership and the expected use of carts during the golfing season,
 23
      with the possibility that others might be injured and lay claim against the club, the
 24   indemnity clause was in fact more likely to have worked in [the decedent’s] favor
      than not, shielding him and the other members from increased dues related to
 25
      payment of claims or additional insurance costs.” Post, 60 Mass. App. at 649; see
 26   also Martin, 388 Fed. Appx. at 8 (“The limit on liability is one of several terms of a
 27   compact of the members with each other to limit the cost of membership, and every
      prospective member who joins immediately shares in its benefits.”) (footnote
 28   omitted).
                                                                      MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                     - 17 -                      MOT. FOR SUMM. J.
                                                                              19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.485 Page 18 of 24



  1                      All Signature Membership classes will be subject to this
                         Signature Membership Plan and the Rules and Regulations,
  2                      as amended from time to time by the Club. By applying for
                         a Signature Membership, the applicant agrees the Club
  3                      may amend the Signature Membership Plan and Rules and
                         Regulations and that his/her Signature Membership shall
  4                      be subject to the Signature Membership Plan and Rules and
                         Regulations. (Id. at 2.)
  5
  6            The Membership Plan also provides that “Signature Membership permits the
  7   Signature Member to use the Club Facilities in accordance with the terms of this
  8   Signature Membership Plan, such Member’s Membership Application and the Rules
  9   and Regulations[] ….” (Id. at 8.) The Plan similarly states that, “[i]f approved for
 10   Signature Membership in the Club, the Signature Member agrees to be bound by the
 11   terms and conditions of this Signature Membership Plan and the Rules and
 12   Regulations of the Club, as amended from time to time[] ….” (Id. at 13.) The Plan
 13   also indicates that “[t]he Signature Member is acquiring a license to use the Club
 14   Facilities, subject to compliance with the Rules and Regulations of the Club and the
 15   provisions of this Signature Membership Plan.” (Id. at 15.)
 16            At his deposition, Plaintiff testified that he understood that the Club has rules
 17   and regulations, including at the time he applied to be a member, and that he
 18   understood, as a member of the Club, he was subject to such rules and regulations.
 19   (Green Decl., Ex. C at 30:5-15.)
 20            The Rules and Regulations, which took effect on March 1, 2006, and to which
 21   Plaintiff is subject, contain a release and assumption of risk provision, which states
 22   in relevant part:
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                                       MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                     - 18 -                       MOT. FOR SUMM. J.
                                                                               19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.486 Page 19 of 24



  1                      Any Member … who, in any manner, makes use of or
                         accepts the    use of any apparatus, appliance, facility,
  2                      privilege[6] or service whatsoever owned, leased or
                         operated by the Owner, or who engages in any contest,
  3                      game, function, exercise, competition or other activity
                         operated, organized, arranged or sponsored       by the Owner
  4                      either on or off the Resort Facilities[7] shall do so at his/her
                         own risk, and shall indemnify, defend and hold harmless
  5                      the Club, [and] the Owner …, from any and all loss, cost,
                         claim, injury, damage or liability sustained or incurred by
  6                      him/her, resulting there from and/or resulting from any act
                         or omission of the Club, [and] the Owner, … or arising out
  7                      of or incident to Membership or use of the Resort Facilities.
                         Additionally the Member shall indemnify and hold
  8                      harmless the Owner, [and] the Club …, in respect to any
                         such loss, cost, claim or injury, damage or liability
  9                      sustained or incurred by the Member …. (Green Decl., Ex.
                         C, Ex. 5 at 29-30, Art. VII.)
 10
 11            Plaintiff’s action unequivocally falls within the ambit of the foregoing release.
 12   At the time of his injury, Plaintiff was making use of a privilege and facility at the
 13   Club by playing golf on the Legends Course. Plaintiff also claims an injury that
 14   resulted from an alleged action or omission of Omni. Specifically, the Complaint
 15   avers that Omni “carelessly and negligently inspected, repaired, maintained, owned,
 16   controlled, and marked the premises …[,]” which resulted in Plaintiff tripping and
 17   falling on the golf course. (Doc. 1-2, Ex. A at 4, 5 ¶¶ GN-1, Prem.L-1.) Plaintiff’s
 18   injury also arises out of, and is incident to, both his membership at the Club and his
 19   use of the Legends Course. Pursuant to the release in the Rules and Regulations,
 20   Plaintiff therefore played golf at his own risk on the date of the incident, and he must
 21   indemnify, defend and hold harmless Omni from his resulting injury.
 22
      6
              The Rules and Regulations define “privileges” as “the license to use the Club
 23
      Facilities, activities and programs given to Members of the Club as set forth in the[]
 24   Rules and Regulations and as otherwise provided by the Club.” (Green Decl., Ex. C,
      Ex. 5 at 3, Art. I, § 2, ¶ (bb).) “Club Facilities” include the Golf Courses, i.e., the
 25
      Champions and Legends Courses. (Green Decl., Ex. C, Ex. 5 at 1, 2, Art. I, § 2, ¶¶
 26   (f), (k).)
 27
      7
              Among other facilities, the “resort facilities” consist of the “Club Facilities,”
      which, as previously noted, include the Golf Courses, i.e., the Champions and
 28   Legends Courses. (Green Decl., Ex. C, Ex. 5 at 1, 2, 3, Art. I, § 2, ¶¶ (f), (k), (bb).)
                                                                            MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                        - 19 -                         MOT. FOR SUMM. J.
                                                                                    19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.487 Page 20 of 24



  1                      3.    No Signature On Plaintiff’s Membership Application Was
                               Necessary To Bind Plaintiff To The Release In The Club’s Rules
  2                            and Regulations.
  3            Omni anticipates Plaintiff will contend that the release in the Rules and
  4   Regulations is not enforceable because he did not sign his membership application.
  5   The application notes that it, along with the Membership Plan and the Rules and
  6   Regulations, “represents the entire understanding between the parties …[,]” which
  7   is followed by a signature block for the applicant, as well as a place for the
  8   applicant to initial that he received and understands the Membership Plan and the
  9   Rules and Regulations. (Green Decl., Ex. C, Ex. 4 at 4.) That Plaintiff now asserts
 10   he did not sign the membership application is inconsequential.
 11            As detailed above, Plaintiff’s mere membership in the Club created a
 12   contractual relationship between Plaintiff and the Club, and Plaintiff is thus bound
 13   by the Club’s Rules and Regulations as a matter of law. Cobb, 233 Cal. App. 4th
 14   at 965; Pollock, 41 Kan. App. 2d at 909; Spokoiny, 128 Wash. App. at 801; Post,
 15   60 Mass. App. at 647. Moreover, the statement in the membership application that
 16   it, the Membership Plan, and the Rules and Regulations constitute the terms of the
 17   contractual relationship between Plaintiff and the Club does nothing more than
 18   reiterate the legal principles reflected in Cobb, Pollock, Spokoiny, and Post.
 19            These same principles also do not require that Plaintiff receive and
 20   understand the Membership Plan, or the Rules and Regulations. Regardless of
 21   whether Plaintiff ever read the Rules and Regulations, knew of the existence of the
 22   release therein, or specifically agreed to the release through a signature or
 23   otherwise, Plaintiff is deemed to have assented to such rules and is charged with
 24   knowledge of the same. Spokoiny, 128 Wash. App. at 801; Post, 60 Mass. App. at
 25   648.
 26            Furthermore, Plaintiff’s testimony in this action confirms that he understood
 27   the foregoing principles. As previously noted, Plaintiff testified that he understood
 28   that the Club has rules and regulations, and that, as a member of the Club, he was
                                                                      MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                    - 20 -                       MOT. FOR SUMM. J.
                                                                              19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.488 Page 21 of 24



  1   subject to such rules and regulations. (Green Decl., Ex. C at 30:5-15.) The
  2   governing membership documents, including the Rules and Regulations, were also
  3   available at any time upon Plaintiff’s request. (Irwin Decl. ¶ 11.) Plaintiff instead
  4   elected not to request such documents because of his familiarity with rules and
  5   regulations for other golf courses. (Green Decl., Ex. C at 31:8-15.)
  6            Notwithstanding the fact that Plaintiff’s membership in the Club, by itself,
  7   binds him to the Rules and Regulations as a matter of law, California contract law
  8   also does not require a contract to be executed in order to be enforceable. California
  9   courts have explained as follows:
 10                      A “voluntary acceptance of the benefit of a transaction is
                         equivalent to a consent to all the obligations arising from
 11                      it, so far as the facts are known, or ought to be known, to
                         the person accepting.” (Civ. Code, § 1589, see also Civ.
 12                      Code, § 1584 [“acceptance of the consideration offered
                         with a proposal, is an acceptance of the proposal”]; Grant
 13                      v. Long (1939) 33 Cal. App. 2d 725, 736 [“[w]hile an
                         express contract is one, the terms of which are stated in
 14                      words ... , one party may use the words and the other may
                         accept, either in words or by his actions or conduct”
 15                      (citation omitted)].) Vita Planning and Landscape
                         Architecture, Inc. v. HKS Architects, Inc., 240 Cal. App.
 16                      4th 763, 773 (2015) (emphasis omitted).
 17            Plaintiff has been a member of the Club since 2007, and he has enjoyed the
 18   benefits of his membership since then. Plaintiff plays golf at the Club at least two
 19   times per week and enjoys paying no green fees and no fees for a locker, golf cart,
 20   or bag storage. (Green Decl., Ex. C at 14:25-15:10, 18:18-19:1,19:9-20:4, 22:1-7,
 21   33:17-34:8.) Plaintiff, however, must also bear the burdens and obligations of his
 22   membership. This includes the release contained in the Rules and Regulations,
 23   which agreement Plaintiff has acknowledged he is subject to. Accordingly, the
 24   purported absence of Plaintiff’s signature on the membership application is
 25   inconsequential. Plaintiff’s action is thus barred by Omni’s contractual assumption
 26   of the risk defense.
 27   ///
 28   ///
                                                                        MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                      - 21 -                       MOT. FOR SUMM. J.
                                                                                19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.489 Page 22 of 24



  1                      4.    Plaintiff’s Action Is Also Barred By The Release In The Club’s
                               Bylaws.
  2
  3            As noted above, Plaintiff’s membership is also governed by the Club’s Bylaws,
  4   which took effect in 2011. (Irwin Decl. ¶¶ 10-11, Ex. H.) The Bylaws “set forth the
  5   terms and privileges of membership in the Club and the policies and procedures under
  6   which the Club is operated.” (Irwin Decl., Ex. H at 1, § 1.2.) The Bylaws further
  7   provide that “[t]he enjoyment of membership privileges by any person entitled
  8   thereto … is subject to the terms, conditions and restrictions of these Bylaws, the
  9   Rules and Regulations, and the terms of Member’s Candidate Application” (Id. at 5,
 10   § 3.4.)
 11            The Bylaws contain the following release and assumption of risk provision:
 12                      While using the Facilities[8] … Members and their guests
                         are charged with the responsibility of using proper
 13                      judgment and caution at all times. Neither the Club nor the
                         Operator assumes any liability for injuries caused to or
 14                      incurred by any Member, user, or guest or for damage to
                         property resulting from the use of the Facilities. In
 15                      consideration of the privileges described herein, each
                         Member and each person using the Facilities, equipment
 16                      and amenities of the Club through a Member's
                         membership, expressly agrees that (i) all use of the
 17                      Facilities, equipment and amenities is undertaken at the
                         sole risk of the user, and neither the Owner nor the
 18                      Operator shall be liable for any injuries or damages to
                         any Member or any other persons; and (ii) none of the
 19                      Owner, the Operator or their respective affiliates,
                         officers, directors, shareholders, managers, members,
 20                      agents and employees shall not be subject to and are
                         hereby released and forever discharged from any
 21                      claims or demands whatsoever, including, without any
                         limitation, those claims or demands resulting from acts
 22                      or omissions of active or passive negligence on the part
                         of the Owner, the Operator or their respective affiliates,
 23                      officers, directors, shareholders, managers, members,
                         agents or employees. (Id. at 18, § 8.3 (emphasis in
 24                      original).)
 25            The Bylaws also include a hold harmless and indemnification provision,
 26   which states in relevant part:
 27   8
              Among other facilities, the “Facilities” include “the two 18-hole golf courses,”
 28   i.e., the Champions and Legends Courses. (Irwin Decl., Ex. H, at 2, § 2.1.)
                                                                        MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                      - 22 -                       MOT. FOR SUMM. J.
                                                                                19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.490 Page 23 of 24



  1                      IN CONSIDERATION OF THE RIGHTS AND
                         PRIVILEGES OF MEMBERSHIP, EACH MEMBER
  2                      AGREES … TO BE BOUND BY THESE BYLAWS
                         AND THE RULES AND REGULATIONS.
  3                      FURTHERMORE, EACH MEMBER AGREES (I) TO
                         HOLD HARMLESS THE OWNER AND THE
  4                      OPERATOR      AND        THEIR        RESPECTIVE
                         AFFILIATES,       OFFICERS,           DIRECTORS,
  5                      SHAREHOLDERS,        MANAGERS,          MEMBERS,
                         AGENTS AND EMPLOYEES, (II) TO INDEMNIFY
  6                      THE SAME FROM ANY CLAIM, LIABILITY OR
                         LOSS WHICH RESULTS FROM OR IS
  7                      CONNECTED WITH … ANY USE OF THE
                         FACILITIES OR PREMISES …, INCLUDING BUT
  8                      NOT LIMITED TO ANY CLAIMS OR DEMANDS
                         WHATSOEVER RESULTING FROM ACTS OR
  9                      OMISSIONS    OF       ACTIVE        OR      PASSIVE
                         NEGLIGENCE ON THE PART OF THE OWNER,
 10                      THE OPERATOR OR THEIR AFFILIATES,
                         OFFICERS,   DIRECTORS,            SHAREHOLDERS,
 11                      MANAGERS,      MEMBERS,            AGENTS          OR
                         EMPLOYEES. (Id. at 19-20, § 8.7 (emphasis in original).)
 12
 13            Plaintiff’s action is clearly encompassed within the foregoing provisions of
 14   the Bylaws. At the time of his injury, Plaintiff was using the Club’s Facilities,
 15   specifically the Legends Course. Accordingly, no liability for Plaintiff’s injury may
 16   attach to Omni. The Bylaws therefore also render Plaintiff’s action barred by
 17   Omni’s contractual assumption of the risk defense.
 18            C.        PLAINTIFF’S ACTION ALSO FAILS AS A MATTER OF LAW
                         INSOFAR AS IT ALLEGES OMNI HAD A DUTY TO WARN
 19                      PLAINTIFF ABOUT THE CULVERT BECAUSE THE
                         CULVERT IS OPEN AND OBVIOUS
 20
 21            Among other elements, a plaintiff asserting claims for negligence and premises
 22   liability must establish the defendant owed the plaintiff a legal duty of care. Kesner
 23   v. Superior Court, 1 Cal. 5th 1132, 1159 (Cal. 2016); Jacobs v. Coldwell Banker
 24   Residential Brokerage Co., 14 Cal. App. 5th 438, 446 (Ct. App. 2017). The existence
 25   of a legal duty depends on the application of what are known as the Rowland factors,
 26   the most important of which is the foreseeability of harm to the plaintiff. Rowland v.
 27   Christian, 69 Cal. 2d 108, 112-13 (Cal. 1968); Jacobs, 14 Cal. App. 5th at 446.
 28   ///
                                                                      MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                     - 23 -                      MOT. FOR SUMM. J.
                                                                              19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-1 Filed 01/15/21 PageID.491 Page 24 of 24



  1            Significantly, “[f]oreseeability of harm is typically absent when a dangerous
  2   condition is open and obvious.” Jacobs, 14 Cal. App. 5th at 446 (citation omitted).
  3   California courts have explained in relevant part:
  4                      “Generally, if a danger is so obvious that a person could
                         reasonably be expected to see it, the condition itself serves
  5                      as a warning, and the landowner is under no further duty to
                         remedy or warn of the condition.” [Citation.] In that
  6                      situation, owners and possessors of land are entitled to
                         assume others will “perceive the obvious” and take action
  7                      to avoid the dangerous condition. [Citation.] Ibid.
  8            Among other allegations, the Complaint avers that Omni “carelessly and
  9   negligently … marked the premises …[.]” (Doc. 1-2, Ex. A at 4, 5 ¶¶ GN-1, Prem.L-
 10   1.) Insofar as Plaintiff alleges Omni had a duty to warn him about the culvert, through
 11   markings or otherwise, it is undisputed that the culvert is plainly open and obvious.
 12   As noted above, Plaintiff acknowledged at his deposition that the area of the culvert
 13   in which he stepped was “absolutely” visible. (Green Decl., Ex. C at 111:19-22.)
 14   Omni was therefore under no duty to warn Plaintiff regarding any alleged dangers
 15   associated with the culvert. Accordingly, summary judgment in favor of Omni is also
 16   appropriate on this basis.
 17                                                   V.
 18                                           CONCLUSION
 19            For the reasons set forth above, the Court should grant Omni’s motion for
 20   summary judgment.
 21
       Dated: January 15, 2021                          BEST BEST & KRIEGER LLP
 22
 23
                                                        By: /s/ Matthew L. Green
 24                                                       MATTHEW L. GREEN
                                                          WHITNEY R. BLACKHURST
 25                                                       Attorneys for Defendant
                                                          OMNI HOTELS MANAGEMENT
 26                                                       CORPORATION
 27
 28
                                                                          MEM. OF P. & A. IN SUPP. OF
      61746.00003\33071012.1                       - 24 -                        MOT. FOR SUMM. J.
                                                                                  19-cv-01923-W-KSC
